DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 17/143,449 filed on January 7, 2021 in which claims 1-8 are presented for examination.

Drawings
3.	The drawings are objected to because some of the texts in Figs 1, 4, 5, 6 of the drawing replacement sheet are faded and illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The invention discloses,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is objected because of the language “The invention discloses”.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with 112 issues. It is suggested that the applicant reviews all the claims in the application to correct the deficiencies.
 	Claim 1 is indefinite because claim 1 line 1 recites the pronoun “it”. It is unclear as to what “it” is referring to.
Claim 1 recites the limitation "the traveling process" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the state observer theory" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is indefinite because claim 1 recites the phrase “among them” in line 15 of page 1 and lines 4 and 11 of  page 2. It is unclear as to what “among them” is referring to.
Claim 1 recites the limitation "the measured value" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the distance" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the nearest point" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the route planning line" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the difference" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the vehicle" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the initial values" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the estimated value" in lines 24-25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the coefficient" in lines 27-28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the system control period" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the current  forward speed" in line 5 of page 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the length" in line 5 of page 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the current " in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “The invention”, the phrase invention should not be part of the claim language and should therefore be deleted.
Regarding claim 5 line 1, there is a period “.” after machinery in  line 2 and a period “.” after estimator (11) in line 6. Appropriate correction is required.
Regard claim 5, it appears that the term “Ts of the equation is not defined.
It is suggested that the applicant reviews all the claims for correct punctuation
All the dependent claims are also rejected under 35 U.S.C. 112(b) due to similar deficiencies. Appropriate correction is required.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
	Applicant’s claims are directed toward methods.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patent eligible subject matter.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims are directed toward the abstract ideas of: (1) collecting front wheel steering angle information, forward speed information, antenna positioning information and current attitude information of the agricultural machinery during the traveling process of the agricultural machinery, and performing corresponding analysis and processing on the information which comprises a mental process, and (2) constructing a dynamic equation of agricultural machinery and taking the dynamic equation as a system state equation, and estimating the sideslip angle in the straight- line navigation path tracking process based on the state observer theory, which comprises a mathematical concept.  Claims 1-8 basically discloses  sideslip angle estimation method suitable for straight-line navigation of agricultural machinery. This is performed by (generically) receiving the data and analyzing using mathematical equations.

  All of the claimed steps in claims 1-8 are directed to an abstract idea such as mathematical concepts. Therefore, it can be seen that the claims clearly satisfy the first prong.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in a particular machine or manufacture (it is noted that claim 5 states  GNSS  positioning and wheel angle sensor, but this merely claims the ultimate source of the data and not a component of the system performing the method..  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  There is no claimed presentation or output that could be considered a practical application.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Applicant’s claims merely recite the use of generic computer components, e.g. “device”.  Since the abstract ideas in Applicant’s claims are implemented using generic computer components and there are no further limitations or structural elements that go beyond the generic computer components, it can clearly be seen that the mental processes and mathematical operations in claims 1-8 are not integrated into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to perform calculations and update data is a well-understood, routine and conventional activity.
Thus, since the claims 1-8 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Weida Wang, discloses estimating the vehicle side slip angle using the signal of the current sensors on-board is very important for the Vehicle Dynamic Control systems and an estimation algorithm is proposed in this paper. This algorithm which can meet the requirement of real-time and nonlinearity is based on a nonlinear observer that contains a modified Dugoff tire model. At first, the longitudinal and lateral forces of the front tires are estimated by a closed loop state feedback observer. 	
 	Makoto et al. discloses simultaneous estimation method of terrain parameter and vehicle dynamics variables: cornering stiffness, side slip angle and disturbance moment. This method can be used to estimate and improve the dynamics of vehicles traveling on a rough terrain. The estimation method consists of observer for nonlinear plant and the switching method by the degree of observability. Cornering stiffness, side angle, and disturbance moment can be estimated from measurement values.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661